Name: Commission Regulation (EC) No 1085/97 of 13 June 1997 amending Council Regulation (EC) No 2505/96 regarding an increase of the autonomous tariff quota for discs (wafers) of silicon
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  agricultural activity;  chemistry
 Date Published: nan

 14. 6 . 97 EN Official Journal of the European Communities No L 157/ 13 COMMISSION REGULATION (EC) No 1085/97 of 13 June 1997 amending Council Regulation (EC) No 2505/96 regarding an increase of the autonomous tariff quota for discs (wafers) of silicon Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products and amending Regulation (EC) No 3059/95 opening and providing for the administration of autonomous Com ­ munity tariff quotas for certain agricultural and industrial products (first series 1996), and in particular Article 6 thereof governing the extension or adjustment of quotas ('), Whereas the quota for doped silicon wafers (order number 09.2946) is insufficient to meet the needs of the Community industry; whereas, consequently, the quantity should be increased by the 50 % maximum provided for in Article 6 (2) of Regulation (EC) No 2505/96; whereas that Regulation should be amended accordingly, with effect from 1 January 1997; HAS ADOPTED THIS REGULATION: Article 1 For the order number 09.2946 in the table in Annex I of Regulation (EC) No 2505/96, the quota amount of 30 000 units shall become 45 000 units for the period from 1 January to 31 December 1997. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 June 1997 . For the Commission Mario MONTI Member of the Commission (') OJ No L 345, 31 . 12 . 1996, p. 1 .